DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method (process), a machine-readable medium (product), and an apparatus (product) for detecting a biorhythm of the subject from a result of frequency analysis of a time waveform of the activity amount data and visualizing information on an action recommended to the subject with respect to the detected biorhythm. The judicial exception visualizing information on an action recommended to the subject with respect to the detected biorhythm, and applies to a mental process (step 2a/prong 1); for example, using the information gathered in previous steps, a person of ordinary skill in the art could imagine performing an action, or represent the action on a piece of paper. Acquiring activity amount data corresponding to activity of a subject which is measured by an activity amount meter; and detecting a biorhythm of the subject from a result of frequency analysis of a time waveform of the activity amount data constitute the pre-/post-solution activity. The previously mentioned pre-/post-solution activity or elements do not integrate the judicial exception (step 2a/prong 2), since they do not impose a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katims (U.S. 4,305,402). Regarding claims 1-3, 5, 7-10, 12, 14-17 and 19, Katims discloses (Figures 1-2) a memory (col. 5, lines 36-43); and a processor coupled to the memory and configured to: (col. 6, lines 16-34) acquire activity amount data corresponding to activity of a subject which is measured by an activity amount meter; and detect a biorhythm of the subject .
Regarding claims 4, 6, 11, 13, 18 and 20, Katims discloses (col. 1, lines 42-46) the information on the action which is capable of delaying the biorhythm is information indicating that a sleeping time of the subject is delayed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792